DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 9 recites the limitation “a signal quality of the optical QAM signal demodulated by the demodulator improves” in the last 2 lines. The term “improves” in claim 9 is a relative term which renders the claim indefinite. The term “improves” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, nothing within the claims defines what conditions are required to be met in order for the quality of the signal to be considered improved.
Claims 10 -12 depend from claim 9 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. US 2017/0331559 A1 (hereinafter Matsushita).
Regarding Claim 1, Matsushita teaches an automatic bias control circuit for controlling a bias voltage or a bias power applied (Fig. 1; Abst.; Par. 23-66) to an in-phase/quadrature (IQ) 
Matsushita does not explicitly teach a separate in-phase component bias power source and quadrature component bias power source. However, it is held that separating a single unit which performs multiple functions into two separate units which perform individual functions would be an obvious modification to one of ordinary skill in the art if such separation were considered desirable for any reason (MPEP 2144.04). As such, it would have been obvious to one of ordinary skill in the art to separate the IQ Bias power source 112 of Matsushita (which performs the multiple functions of 1.) generate a voltage or a current applied to the in-phase component MZ optical modulator to bias the in-phase component MZ optical modulator and the quadrature component MZ optical modulator to an area near a null point, and 2.) generate a voltage or a current applied to the quadrature component MZ optical modulator to bias the in-phase component MZ optical modulator and the quadrature component MZ optical modulator to an area near a null point) into a separate in-phase component bias power source which performs function “1” and quadrature component bias power source which performs function “2”, if such a separation were considered desirable for any reason (for example, to provide independent control over the biasing of the respective in-phase and quadrature modulators). 
Regarding Claim 2, Matsushita as modified above teaches the automatic bias control circuit according to claim 1, wherein the monitor monitors at least one of an average intensity, a peak intensity, or an RMS value of the optical QAM signal output from the monitor port 
Regarding Claim 3, Matsushita as modified above teaches the automatic bias control circuit according to claim 1, further comprising: a dither generator (125, Fig. 1) configured to apply dithering to at least one of an output of the in-phase component bias power source, an output of the quadrature component bias power source, an output of the phase adjustment bias power source, a modulation efficiency of the in-phase component MZ optical modulator, or a modulation efficiency of the quadrature component MZ optical modulator (Par. 32-33), wherein the monitor monitors at least one of an average intensity, a peak intensity, or an RMS value of the optical QAM signal output from the monitor port (monitors an optical power of the optical signal, Abst.; Par. 23-66), and the controller synchronously detects, in the first-stage process, a dither component with a frequency fd or a higher harmonic wave of the dither component superimposed on the monitor result obtained when a dithering at a constant frequency fd is applied by the dither generator (oscillation signal with frequency f0, Par. 23-66), and controls a voltage or a current generated from each of the in-phase component bias power source, the quadrature component bias power source, and the phase adjustment bias power source so that an absolute value of the synchronous detection result approaches a maximum or 0 (power maximized/power minimized, Fig. 4; Fig. 5; Fig. 6; Par. 23-66).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Kershteyn et al. US 2009/0115544 A1 (hereinafter Kershteyn).
Regarding Claim 7, Matsushita as modified above teaches the automatic bias control circuit according to claim 1, wherein the controller controls a voltage or a current generated from each of the in-phase component bias power source, the quadrature component bias power source, and the phase adjustment bias power source (Abst.; Par. 23-66; Fig. 1; Fig. 5; Fig. 6).
Matsushita does not teaching performing the control in time division. However, Kershteyn teaches an automatic bias control circuit for controlling a bias voltage or a bias power applied to an in-phase/quadrature (IQ) optical modulator (Abst.; Fig. 1) wherein the controller controls a voltage or a current generated from each of the in-phase component bias power source, the quadrature component bias power source, and the phase adjustment bias power source in a time division manner (Fig. 6; Par. 26-29), because this allows the control circuit to correlate the injected dither signal with the appropriate bias control port in order to process and control the bias using a single photo-detector (Par. 26-29).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Matsushita to include performing the control in time .

Allowable Subject Matter
Claims 5-6, 8, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636